DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because they do not satisfy the requirement of satisfactory reproduction characteristics. 
As stated in 37 CFR 1.84(l):  All drawings must be made by a process which will give them satisfactory reproduction characteristics.  Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.  The weight of all lines and letters must be heavy enough to permit adequate reproduction.  This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views.  Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.
In the present case, FIGS. 1 and 2 contain lines, numbers, and symbols which are not dense and dark, nor uniformly thick and well-defined.  FIGS. 1 and 2, as originally-filed, appear to be a scan or photocopy of an original document, rather than the original document itself.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended”.  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be 
The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 2 is objected to because of informalities.
Claim 2 recites the phrase:  “further comprising a base layer on an opposite side of a surface of the first transparent oxide electrode layer that is in contact with the metal electrode layer”.  It is believed that this phrase was intended to recite:  “further comprising a base layer on an opposite side of the first transparent oxide electrode layer from a surface of the first transparent oxide electrode layer that is in contact with the metal electrode layer” (see, e.g., the arrangement of layers in the present FIG. 1).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zilbauer, US 20160004350.
Regarding Claim 1, Zilbauer discloses:  A touch sensor comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a first transparent oxide electrode layer made of a conductive transparent oxide (TCO layer 22, a transparent conductive oxide structure, i.e., TCO layer stack, can be an ITO/metal/ITO-stack; paragraphs [0028], [0065], [0098] and FIGS. 1A, 1B, 2A, 2B, 4, 7 of Zilbauer);
a metal electrode layer formed on the first transparent oxide electrode layer and made of a conductive metal (TCO layer 22, a transparent conductive oxide structure, i.e., TCO layer stack, can be an ITO/metal/ITO-stack; paragraphs [0028], [0065], [0098] and FIGS. 1A, 1B, 2A, 2B, 4, 7 of Zilbauer);
a second transparent oxide electrode layer formed on the metal electrode layer and made of a conductive transparent oxide (TCO layer 22, a transparent conductive oxide structure, i.e., TCO layer stack, can be an ITO/metal/ITO-stack; paragraphs [0028], [0065], [0098] and FIGS. 1A, 1B, 2A, 2B, 4, 7 of Zilbauer); and
an insulation layer with a refractive index of higher than 1.45 and lower than or equal to 1.55 formed on the second transparent oxide electrode layer (a transparent adhesive 24 is provided over the TCO layer 22 and may have a refractive 
wherein the touch sensor has a transmittance of 85% or more at a wavelength of 360 to 740 nm (touch panel including a transparent body which is substantially transparent, so that light in the visible spectrum emitted by the screen can be transmitted there through, and wherein the structure layer stack including a TCO layer appears essentially invisible for a user of an opto-electronic device, e.g., a touch panel; paragraphs [0002], [0006], [0010], [0023], [0035], [0050], [0056], [0060], [0067], [0070], [0077], [0080], [0084] of Zilbauer).

Regarding Claim 2, as best understood, Zilbauer discloses:  further comprising a base layer on an opposite side of a surface of the first transparent oxide electrode layer that is in contact with the metal electrode layer (transparent substrate 14 is at an opposite side of a lower-most ITO layer of the “ITO/metal/ITO-stack” from the side which is in contact with the metal layer of the “ITO/metal/ITO-stack”; paragraphs [0028], [0065], [0098] and FIGS. 1A, 1B, 2A, 2B, 3E, 4 of Zilbauer).

Regarding Claim 3, Zilbauer discloses:  wherein the first and second transparent oxide electrode layers have thicknesses of 385 to 450 angstroms [38.5 nm to 45 nm], respectively (transparent conductive oxide layers of 40 nm or above, or even 100 nm or above; paragraph [0077] of Zilbauer).

Regarding Claim 4, Zilbauer discloses:  wherein the conductive transparent oxide is indium zinc oxide (IZO) (the transparent conductive oxide layer may comprise IZO; paragraphs [0028], [0065] of Zilbauer).

Regarding Claim 8, Zilbauer discloses:  wherein the insulation layer has a refractive index of 1.5 to 1.55 (the transparent adhesive 24 may have a refractive index of between 1.48 and 1.6; paragraphs [0036], [0051], [0067] and FIGS. 1A, 1B, 2A, 2B, 4, 7 of Zilbauer).

Regarding Claim 9, Zilbauer discloses:  wherein the touch sensor has a transmittance of 86% or more at a wavelength of 360 to 740 nm (touch panel including a transparent body which is substantially transparent, so that light in the visible spectrum emitted by the screen can be transmitted there through, and wherein the structure layer stack including a TCO layer appears essentially invisible for a user of an opto-electronic device, e.g., a touch panel; paragraphs [0002], [0006], [0010], [0023], [0035], [0050], [0056], [0060], [0067], [0070], [0077], [0080], [0084] of Zilbauer).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zilbauer in view of Yoon et al., US 2018/0046005.
Regarding Claims 5-7, Zilbauer does not appear to explicitly disclose:  wherein the metal electrode layer has a thickness of 60 to 70 angstroms [6 nm to 7 nm], and wherein the conductive metal is silver-palladium-copper alloy (APC).
Yoon is related to Zilbauer with respect to components of touch screen display.
Yoon teaches:  wherein the metal electrode layer has a thickness of 60 to 70 angstroms [6 nm to 7 nm], and wherein the conductive metal is silver-palladium-copper alloy (APC) (metal layer 220 [between first metal oxide layer 210 and second metal oxide layer 230] may have a thickness from about 5 nm to about 30 nm, more particularly from about 8 nm to 15 nm, and may include an alloy of silver, copper and palladium [Ag—Pd—Cu: APC]; paragraphs [0050]-[0052] and FIG. 2 of Yoon).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the metal electrode layer thickness and composition of Yoon for the metal electrode layer of Zilbauer because such thickness achieves high transparency, low reflectivity, and improved flexible properties, and such material provides 

Examiner Note – Consider Entirety of References
Although various text and figures of the cited references have been specifically cited in this Office Action to show disclosures and teachings which correspond to specific claim language, Applicant is advised to consider the complete disclosure of each reference, including portions which have not been specifically cited by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/RYAN S DUNNING/Primary Examiner, Art Unit 2872